Citation Nr: 0433813	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  02-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disorder, 
secondary to service connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel








INTRODUCTION

The veteran had active service from June 1954 to June 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a separate decision, the Board vacated its June 23, 2004 
decision as to the issue referenced above because the 
decision was not based on all available evidence,  thereby 
depriving the veteran of due process.  The appeal on this 
issue is now REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for further development.  
VA will notify the veteran if further action is required on 
his part.



REMAND

In VA Form 21-4138 dated in December 2003, the veteran 
advised the RO that he previously underwent a right hip 
replacement.  The veteran included a consent form for the 
release of private treatment records dated from August to 
December 2003, that concerned the right hip replacement.  The 
claims file shows that VA made no efforts to obtain the 
identified potentially probative evidence.  VA's duty to 
assist includes obtaining private treatment records that the 
claimant adequately identifies.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(1)(2004).  Therefore, the RO must 
make efforts to obtain the outstanding private treatment 
records. 





Accordingly, this case is remanded to the RO via the AMC for 
the following: 

1.  Please obtain private treatment 
records from Tulsa Orthopedic and Sports 
Medicine dated from August to December 
2003, pertaining to treatment for a right 
hip replacement, identified in VA Form 
21-4142 (Authorization and Consent to 
Release Information) dated in December 
2003.  If unable to obtain these records 
for any reason, please provide the 
veteran with notice of that fact in 
accordance with 38 U.S.C.A. § 5103A(b)(2) 
(West 2002) and 38 C.F.R. § 3.159(e) 
(2004).   

2.  After the development requested above 
has been completed, please review the 
veteran's claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

3.  Thereafter, please readjudicate the 
veteran's claim for service connection of 
a right hip disorder, secondary to 
service connected left knee disorder, 
with consideration of all of the evidence 
of record.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, the RO should issue a 
supplemental statement of the case, a 
copy of which should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
been given the applicable time to submit 
additional argument, the case should be 
returned to the Board for further review.


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




